Mr. Justice Mercur,
dissenting, filed the following opinion, in which Gordon, J., concurs :
When the case of O’Har’a’s appeal was here, 9 Norris 477, we held the present plaintiff in error, then appellee, had a right *239of property in Ins profession as a Catholic priest, and a prohibition of the exercise of that profession by the then appellant, without accusation or hearing, was contrary to the law of the land. We declared that although his salary as pastor of the Church of the Annunciation was not for a specific sum, but was the product of pew rents and voluntary offerings,, yet he had such a right of property therein as the law recognized. Without professing to overrule that case, or the well established principles there declared, the judgment now about to be pronounced in effect repudiates them, and strikes down the cardinal rules of law therein affirmed. Against this denial of a vital and most salutary right of property, I am constrained to record my strong dissent. In so doing I do not in the slightest degree deny the right of a church to enforce its discipline in all matters of faith and of doctrine. The right now affected is one of property. A profession is acquired by years of study, privation and expense. When obtained, it is property in the highest sense of the word. It should be protected as well as property in chattels and in lands. It was said, in Byrnes’ Admrs. v. Stewart’s Admrs., 3 Desanssure 478, “It cannot be doubted that a man’s trade or profession is his property.” That a Roman Catholic priest has a right of property in his profession is distinctly affirmed in Cummings v. State of Missouri, 4 Wallace 277. A section of the new constitution which operated as a bill of attainder against him was therefore held to be in conflict with the constitution of the United States. The right of property in a profession was recently affirmed in the case of Steinman and JBLensel, members of the Lancaster bar.* The property of a priest of the Church of Rome in his profession, is of especial value to him, inasmuch as being once ordained as such his obligation is to serve in the priesthood for life, and it is declared in the English edition of the Council of Trent, page 175, that “ it beseems not those who are enrolled in the divine ministry to beg or exercise any sordid trade to the disgrace of their order.” Once a priest, then as long as he remains true to his church, his main temporal property is his profession.
The .plaintiff’s property in his profession was no mere abstract right. When thrust out of his church by the mandate of the defendant he was in the receipt of $2,900 annually. It was made up by the rent of pews, by marriage and baptismal fees, from Sunday collections and those made at Easter and Christmas.
On the trial the record in the former suit in equity, was given in evidence. The whole case is therefore before us.
*240The gravamen of the complaint which we affirmed in the equity case was that no specific charge was made against the pastor, either of omission or of commission, averring in what respect his administration of the affairs connected with the church was not satisfactory; that he was not informed whether the complaint referred to spiritual or to temporal affairs ; that he was given no information sufficient to enable him to answer and refute the complaint; at the same moment a vague charge was made, the edict issued, and the sentence pronounced.
It is now claimed that the severe language contained in the bishop’s letter of the 5th November 1871, was not intended to apply to Mr. Stack, but to the congregation of the church of which he was pastor. This is clearly an after-thought. It was addressed to him alone. The complaint was of his administration only. lie alone was forbidden to exercise priestly functions. The sub gram bound him alone. The name of the congregation was not mentioned. Still further, in paragraph YI. of the bishop’s answer under oath to the bill in equity, he “ denies that it was his intention, either expressed or implied in said letter of removal, to close the said church against the contributors, pew-holders and congregation.”
If, then, there was no intention to punish the congregation nor deprive them of any of their church privileges, the only person to whom the language could apply was to the discredited pastor.
It is not conducive to a just administration of the law to refine on any particular word used, but. to consider the spirit and effect of the whole letter. It contained no words of Christian counsel or advice. It is true, it gave the disgraced priest the liberty of calling on the bishop, who promised to inform him of his further intention.
It is, however, said, a right of removal exists in the bishop. Removal does not mean suppression or silence. As we said before, Mr. Stack “ was not only deprived of his right of property as pastor of that particular church; but he was also prohibited from exercising any priestly functions as a means of support elsewhere. The literal reading of the order forbade the exercise of such functions in Williamsport. Inasmuch, however, as he had been assigned to no other parish, the effect was to close the door of every parish against him.”
A portion of Statute No. 8 of - the Synod of Philadelphia of 1842, page 19, as given in evidence on the trial, declares : “ And lest, with offense to the faithful, and contempt of the episcopal authority, priests who have received their letters dismissory from us or have been suspended or deprived of the pastorate, charge or possession, he should again undertake sacred functions in this *241diocese without our license, we prohibit under pain of suspension to be incurred ipso facto, against a priest of this kind, although he be afterwards received into another diocese, undertaking any sacred function within this diocese, whether in the churches of seculars or regulars or any where else without our license or permission.” At the time of the'adoption of this statute Williams-port was within the diocese of Philadelphia, and the statute does not appear to have been repealed. It indicates the pecuniary loss sustained by the plaintiff.
It is conceded that the rules and discipline of the church, the cause of religion and the good order of society justly authorize the bishop to remove a priest’from his charge for cause, and to transfer him from one parish to another as he may deem proper. O’Hara’s Appeal, supra. But when the attempted removal is under circumstances reflecting on the priest’s character and affecting his property in his profession, he is entitled to notice of the specific cause of complaint, and to an opportunity for refuting the charge. Without such notice, the removal is wrongful. The Minister of St. Mark’s Evangelical Church of Butler v. Kopp, not reported; McAuley’s Appeal, 27 P. F. Smith 397 ; Kerr’s Appeal, 8 Norris 97; Brown v. Hummel, 6 Barr 86.
In the bill filed by plaintiff, paragraph VII. he declared he ■was not aware of any act done or of anything left undone by him in the in the administration of the affairs connected with the Church of the Annunciation, by reason of which ecclesiastical censure or punishment could justly be imposed; and that no such act or thing had been designated or made known to him. In the full answer of the bishop he does not deny this averment, nor does he charge any spiritual or temporal maladministration. In paragraph VII. of his answer he avers, inter alia, “that the said letter of removal and the removal in fact of the said complainant from his charge was not' of the nature of ecclesiastical censure or punishment.” He further proceeds to deny that the removal is unwarranted by the law of the Catholic Church or is contrary to the law of the land, and avers the act was one of ecclesiastical discipline authorized by the church, and “ not within the jurisdiction of civil authority.” This last averment sharply presents the real issue in the case. It .is useless by any ingenious argument to cover it up or to avoid it. Are the civil courts powerless to intervene to protect rights of property when an attempt is made by any church organization, to strike them down?
If such be the case, then the language of the 9th section of the Declaration of Eights, which declares that one cannot be deprived of life, liberty or property unless by the judgment of his peers, or the law of the land, is of no force.
*242In the former ease the bishop’s views were not sustained by the court below. We affirmed the decree, thereby subjecting him to costs as fully as the court imposed them on him. If he has succeeded in the present case in showing that in fact cause for dismissal or removal did exist, although not previously charged, it should go in mitigation pnly of damages and not so operate as to bar the right of action. The evidence of an intention to transfer the plaintiff to another parish is very meager and unsatisfactory. The one he named was not vacant; besides, the congregation there was so small that to accept it, if not filled, would have been understood by the entire priesthood as a species of degradation and punishment. When this idea was stated by the plaintiff to the bishop, the latter answered he deserved the punishment, “ because you are too proud.” This was an admission of an intention to punish the plaintiff, not for any of the causes alleged on the trial, but by reason of his being proud only.
In one sense the plaintiff was removed.' As if the occupant of a house is put out and his goods thrown into the street. When no other place is provided for him he is simply dispossessed. The plaintiff was upt only dispossessed; but the strong sentiment and power of the church barred the door of every other church against him. We would sustain the 11th, 12th, 18th, 14th and 15th assignments, and such parts of the others as are in conflict with this opinion. The affirmance of this judgment is fraught with mischief that strikes at the very foundation of our civil government. It is the recognition of an authority as superior to the organic law of the land. In questions of property, all sectarian bodies must be held in sub- • ordination to civil authority.
Ecclesiastical opinions on amovability do not agree. We will not now review them, nor refer to some of the nice distinctions made. We prefer to adopt those views which are in harmony with the constitution, and with the genius and spirit of our institutions, and by which alone property can be duly protected.
Justice Gordon also dissents from the judgment, and concurs in this opinion.

 14 Norris 220; 9 W. N. C. 145.